       Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 1 of 71




VIA CERTIFIED MAIL AND E-MAIL

September 13, 2019

David Bernhardt, Secretary of the Interior           Margaret Everson, Principal Deputy Director
U.S. Dept. of the Interior                           Exercising Authority of the Director
1849 C Street, N.W.                                  U.S. Fish and Wildlife Service
Washington D.C. 20240                                1849 C Street, N.W.
exsec@ios.doi.gov                                    Washington D.C. 20240
                                                     Margaret_Everson@fws.gov

Amy Lueders, Regional Director                       Vicki Christiansen, Acting Chief
U.S. Fish and Wildlife Service                       U.S. Forest Service
P.O. Box 1306                                        201 14th St., S.W.
Albuquerque, NM 87102                                Washington D.C. 20024
RDLueders@fws.gov                                    vcchristiansen@fs.fed.us

Cal Joyner, Regional Forester                        Travis Moseley, Forest Supervisor
U.S. Forest Service, Southwest Region                Lincoln National Forest
333 Broadway SE                                      3463 las Palomas Road
Albuquerque, NM 87102                                Alamogordo, NM 88310
cjoyner@fs.fed.us                                    tmoseley@fs.fed.us

Dear Messrs. Bernhardt, Joyner, and Moseley, and Mses. Everson, Lueders, and Christiansen,

     RE: Sixty-Day Notice of Endangered Species Act Violations, Lincoln National Forest
       The U.S. Secretary of the Interior (“Secretary”), U.S. Fish and Wildlife Service (“FWS”), and
U.S. Forest Service (“Forest Service”) are hereby notified that the Center for Biological Diversity and
Maricopa Audubon Society intend to file suit, pursuant to the citizen suit provision of the Endangered
Species Act (“ESA”), 16 U.S.C. § 1540(g), and the Administrative Procedure Act (“APA”), 5 U.S.C.
§§ 701-706, to (1) compel the reinitiation of ESA Section 7 consultations for the Agua Chiquita and
Sacramento Allotments, to (2) to enjoin further adverse modification of Critical Habitat on these
allotments and on the Silver Springs Creek Critical Habitat Unit; (3) to enjoin excessive Incidental
Take of the New Mexico Meadow Jumping Mouse (“NMMJM”) on the Agua Chiquita and
Sacramento Allotments, and (4) to compel the Forest Service to obey its “duty to conserve” NMMJM
on the Lincoln National Forest.
       This Notice presents significant new information for the Sacramento Allotment and the Aqua
Chiquita Allotment including (1) the amount and extent of anticipated incidental take of NMMJM
has been and is being exceeded, (2) that the effects of these agency actions are affecting endangered
NMMJM and its designated Critical Habitat in a manner and to an extent not considered in the
        Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 2 of 71



Biological Opinion and Letter of Concurrence for these two allotments, (3) that the authorized cattle
grazing is being dramatically modified in a manner that is causing effects to NMMJM and designated
Critical Habitat that was not considered, (4) that the Forest Service is disregarding its obligation to
carry a program to conserve NMMJM, (5) and that there has been and is ongoing unauthorized
taking, or harming of NMMJM in direct violation of take anticipated and approved by FWS. In
addition, we document adverse modification of Critical Habitat in the Silver Springs Creek Critical
Habitat Unit.
         Specifically we challenge (1) FWS’ April 28, 2017, Concurrence for the Agua Chiquita
Allotment, FWS' October 14, 2017, Concurrence for the Bounds Allotment, and FWS’ October 5,
2018, Biological Opinion for the Sacramento Allotment; (2) the Forest Service’s unlawful reliance on
FWS’ April 28, 2017, Concurrence for the Agua Chiquita Allotment, and FWS’ October 5, 2018,
Biological Opinion for the Sacramento Allotment; (3) the failure of FWS and the Forest Service to
reinitiate ESA Section 7 consultation on the ongoing implementation of Agua Chiquita Allotment and
Sacramento Allotment cattle grazing; (4) the Forest Service’s failure to carry out a conservation
program for the NMMJM on the Lincoln National Forest; (5) the exceeding of Incidental Take on
the Sacramento and Agua Chiquita allotments; (6) the destruction and adversely modification of
NMMJM Critical Habitat in the Silver Springs Creek, Upper Peñasco, Middle Peñasco, Wills
Canyon/Mauldin Springs, and Agua Chiquita Creek Critical Habitat Units; (7) the cattle grazing
actions have been modified in a manner that is destroying Critical Habitat not considered and
anticipated; and (8) the jeopardizing of the continued existence of the jumping mouse. The Secretary,
FWS, and the Forest Service have sixty days to remedy the violations identified herein.


                                       EXECUTIVE SUMMARY


        The New Mexico Meadow Jumping Mouse (“NMMJM”) represents the health of upper
elevation meadows and streams. NMMJM is endangered because of the destruction of these upper
elevation meadows and streams upon which NMMJM requires for survival. Survival and recovery of
NMMJM requires protection and recovery of these upper elevation meadows and streams now
designated as Critical Habitat.
        The Ninth Circuit Court of Appeals succinctly summarizes the purpose of Critical Habitat:
                   “…the purpose of establishing "critical habitat" is for the government to carve out
           territory that is not only necessary for the species' survival but also essential for the
           species' recovery.”1
       In designating Critical Habitat for NMMJM, U.S. Fish and Wildlife Service stated (emphasis
added),
                  “We found five of the eight geographic management areas would have sufficient
           populations to support species viability if the current jumping mouse areas were expanded
           to provide for resilient populations. The three exceptions where the historic distribution is
           not adequately represented by recently located populations were in the Jemez Mountains,
           the Sacramento Mountains, and the Rio Grande geographic management areas. We found

1
 16 U.S.C. § 1533(f)(1); GIFFORD PINCHOT TASK FORCE, et al., v. UNITED STATES FISH & WILDLIFE
SERVICE, No. 03-35279; U.S. Court of Appeals for the Ninth Circuit, 378 F.3d 1059; 2004 U.S. App. LEXIS 16215; 59
ERC (BNA) 1110; 34 ELR 20068, June 7, 2004, Argued and Submitted, Seattle, Washington, August 6, 2004, Filed.



                                                        2
        Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 3 of 71



           that the conservation of the subspecies requires increasing the number and distribution
           of populations of the jumping mouse to allow for the restoration of new populations and
           expansion of current populations into areas that were historically occupied within the
           Jemez Mountains, Sacramento Mountains, and the middle Rio Grande.”2
        The situation for NMMJM in the Sacramento Mountains on the Lincoln National Forest is
dire. In “Lincoln National Forest Jumping Mouse Annual Report for 2017,” Dr. Carol Chambers
reports,
               “Because we had so few detections of jumping mice on the LNF [Lincoln National
           Forest], we did not live-trap or radio collar animals to avoid risk to individuals.”3
       Five areas in the Sacramento Mountains have been designated as Critical Habitat (“CH”).
These areas are Silver Springs: Silver Springs Creek (“4A”), Upper Peñasco: Rio Peñasco “(4B”),
Middle Peñasco: Rio Peñasco (“4B”), Wills Canyon: Mauldin Springs (“4D”), and Agua Chiquita
Canyon: Agua Chiquita Creek (“4E”).4
       This correspondence documents flagrant and systemic disregard by Forest Service officials
and by grazing permittees for NMMJM and for the health of the irreplaceable, upper elevation, public
lands’ meadows and streams in the Sacramento Mountains that NMMJM CH represents. Cattle
grazing has moderately to severely damaged the meadows and streams of Upper Peñasco, Middle
Peñasco, Wills Canyon and Agua Chiquita CH units. Silver Springs CH has been mildly to
moderately degraded by stray horses. As a result, the critically endangered New Mexico Meadow
Jumping Mouse faces increasing jeopardy and faces decreasing chances of recovery as it experiences
destruction and adverse modification of its federally designated Critical Habitat.
        On April 28, 2017, FWS issued its concurrence for the Forest Service’s “April 3, 2017,
request for informal consultation for the Agua Chiquita Allotment Ongoing Grazing Activities,
Sacramento Ranger District” and where the Forest Service (1) “requests concurrence with a
determination that the proposed action ‘may affect, is not likely to adversely affect’ the December
16, 2015, Biological Assessment that Aqua Chiquita Allotment cattle grazing (1) “may affect, is not
likely to adversely affect” NMMJM, and (2) “request[s] concurrence with a determination that the
proposed action ‘may affect, is not likely to adversely affect’ designated critical habitat for the
jumping mouse…” and “that the proposed action is ‘not likely to adversely modify’ proposed critical
habitat …” 5 FWS concluded in its April 28, 2017, Concurrence,
                  “Based on information contained within the BA, we find that your proposed action
           will have insignificant and discountable effects to the jumping mouse…and [its]
           designated critical habitat …”


2
 Endangered and Threatened Wildlife and Plants; Designation of Critical Habitat for the New Mexico Meadow Jumping
Mouse; Final Rule; Federal Register, Volume 81, Number 51, March 16, 2016, page 14296.
3
 “Lincoln National Forest Jumping Mouse Annual Report for 2017,” FS Agreement No.: 17-CR-11031000-003;
Reporting Period: January – December 2017; Project Title: New Mexico meadow jumping mouse habitat and diet on the
Lincoln National Forest; Carol L. Chambers, undated.
4
 Endangered and Threatened Wildlife and Plants; Designation of Critical Habitat for the New Mexico Meadow Jumping
Mouse; Final Rule; Federal Register, Volume 81, Number 51, March 16, 2016, page 14298, 14321.
5
 Correspondence, from Susan S. Millsap, Field Supervisor, U.S. Fish and Wildlife Service New Mexico Ecological
Services Field Office, Albuquerque; to Elizabeth A. Humphrey, District Ranger, Sacramento Ranger District, Lincoln
National Forest; RE: Cons. #02ENNM00-2017-I-0439, Request for Informal Consultation for the Agua Chiquita Grazing
Allotment; April 28, 2017.



                                                        3
            Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 4 of 71



        FWS concluded that Agua Chiquita Allotment cattle grazing along Agua Chiquita Creek, and
the Agua Chiquita Critical Habitat Unit, “will have insignificant and discountable effects” based, in
part, on Forest Service promises “to maintain riparian exclosures,” to “prevent grazing in riparian
areas along Agua Chiquita Creek,” that “no livestock grazing will take place in the riparian pasture,”
to “perform compliance checks regularly through the grazing season to ensure that no livestock are
within riparian areas,” to “perform compliance checks regularly throughout the grazing season to
ensure that now livestock are within riparian areas,” and “will notify the permittee and the livestock
will be removed within 72 hours of official notification accompanied by necessary repairs to
fencing.”6 In addition, the April 28, 2017, Concurrence states that “[g]razing …will be managed
through herding … water developments, and drift and electric fences to prevent livestock from
grazing riparian areas along Agua Chiquita Creek. The District will exclude jumping mouse habitat
in Agua Chiquita Canyon with permanent and temporary barbed wire and electric fencing. The
Forest Service will upgrade all temporary electric fencing from a single strand to two strands…”7
        In this Notice, we record observations and present documentation that the promises made by
the Lincoln NF in order to secure FWS’ April 28, 2017, Concurrence on Agua Chiquita Allotment
cattle grazing are being grossly disregarded.
        Previously, on January 6, 2016, FWS offered a joint concurrence on the Agua Chiquita
Allotment and the Bounds Allotment. For the Bounds Allotment, which grazes the Middle Rio
Peñasco Critical Habitat Unit, the Lincoln National Forest produced a Biological Assessment, dated
September 17, 2017. The September 17, 2017, Bounds Allotment Biological Assessment states that
"Current Grazing Management…Authorize dormant season grazing between October and
March…for up to 20% utilization in NMMJM habitat."8 The January 26, 2018, Bounds Allotment
Annual Operating Instructions confirms this restriction on grazing within the Middle Rio Penasco
Critical Habitat Unit to only the dormant season.9 The October 4, 2017, FWS' Concurrence10 on the
Bounds Allotment perpetuates the January 6, 2016, Concurrence.
       In this Notice, we record observations and present documentation that the promises made by
the Lincoln National Forest in order to secure FWS' October 4, 2017, concurrence on Bounds
Allotment cattle grazing are being violated.
        On October 5, 2018, FWS issued its Biological Opinion on Sacramento Allotment grazing
along Upper Rio Peñasco and Wills Canyon/Mauldin Springs Critical Habitat Units that (1) “the
action, as proposed, is not likely to jeopardize the continued existence of the endangered New
Mexico meadow jumping mouse”; (2) “that the effects are not likely to destroy or adversely modify
designated critical habitat,” and “the Service does not expect the effects of the proposed action to
impede the survival or recovery of the jumping mouse.”11


6
    Ibid.
7
    Ibid.
8
 Bounds Allotment Ongoing Grazing Activities New Mexico Meadow Jumping Mouse Biological Assessment
Sacramento Ranger District, Lincoln National Forest Service, September 17, 2017.
9
    Bounds Allotment – 2018/2019 Annual Operating Instructions, Sacramento Ranger District, January 26, 2018.
10
  Correspondence, from Susan Millsap, Field Supervisor, U.S. Fish and Wildlife Service new Mexico Ecological
Services Field Office, Albuquerque, NM: to Elizabeth A. Humphrey, District Ranger, Sacramento Ranger District; RE:
Concurrence of a "may affect, not likely to adversely affect" determination for New Mexico Meadow Jumping Mouse and
Critical Habitat; October 4, 2017.
11
  Correspondence, from: Susan S. Millsap, Field Supervisor, U.S. Fish and Wildlife Service New Mexico Ecological
Services Field Office, Albuquerque, NM; to: Travis G. Mosely, Forest Supervisor, Lincoln National Forest, Alamogordo,



                                                           4
       Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 5 of 71



       For the Sacramento Allotment, FWS concluded “not likely to jeopardize” and “not likely to
destroy or adversely modify designated critical habitat” based on Forest Service promises to “perform
compliance checks,” “monitor key species utilization,” “contact permittee the permittee within 24
hours of their discovery…[i]f livestock gain entry into exclosures,” ensure that exclosures and other
fences are functional and maintained,” “minimize utilization of grazing allotment forage to less than
20% with these exclosures,” and “assess conditions…throughout each grazing season.”
       In this Notice, we present evidence the promises made by the Lincoln NF in order to secure
FWS’ October 5, 2018, Biological Opinion on Sacramento Allotment cattle grazing are being grossly
disregarded.
       The Forest Service and FWS are in violation of the ESA for at least the following reasons:
           (1) FWS violated the ESA and APA in preparing and issuing the April 28, 2017, Letter of
               Concurrence for the Agua Chiquita allotment and the October 5, 2018, Biological
               Opinion for the Sacramento allotment, 16 U.S.C. § 1536, 5 U.S.C. §§ 701-706;
           (2) the Forest Service is in ongoing violation Section 7 of the ESA in continuing to rely on
               the unlawful April 28, 2017, Letter of Concurrence for the Agua Chiquita allotment
               and the October 5, 2018, Biological Opinion for the Sacramento allotment, 16 U.S.C. §
               1536(a)(2);
           (3) FWS and the Forest Service have violated and are in ongoing violation of the ESA for
               failing to reinitiate Section 7 consultation, even though the anticipated amount and
               extent of incidental taking of jumping mouse has been exceeded, despite new
               information revealing effects of the action that are affecting the jumping mouse and its
               Critical Habitat in a manner and to an extent not previously considered in the April 28,
               2017, Concurrence for the Agua Chiquita allotment and the October 5, 2018,
               Biological Opinion for the Sacramento allotment, and even though the action has been
               modified in a manner that is causing effects to the jumping mouse and its critical
               habitat that were not considered in the April 28, 2017, Concurrence for the Agua
               Chiquita allotment and the October 5, 2018, Biological Opinion for the Sacramento
               allotment, 16 U.S.C. § 1536(a)(2), 50 C.F.R. 402.16;
           (4) the Forest Service has violated and is in ongoing violation of Section 7(a)(1) of the
               ESA, where “all” federal agencies “shall, in consultation with and with the assistance
               of the [FWS], utilize their authorities in furtherance of the purposes of this chapter by
               carrying out programs for the conservation of endangered and threatened species,” as
               the Forest Service is jeopardizing the continued existence of the jumping mouse and
               allowing the continued destruction and adverse modification if its critical habitat, 16
               U.S.C. § 1536(a)(1);
           (5) the Forest Service is authorizing and allowing the destruction and adverse modification
               of Critical Habitat for the jumping mouse, and jeopardizing the continued existence of
               the species, in violation of Section 7 of the ESA, 16 U.S.C. § 1536(a)(2); and
           (6) FWS has failed to prepare a Recovery Plan, in violation of ESA 16 U.S.C. § 1533(f).
       Under the current circumstances, compliance with the ESA requires, at a minimum:



NM; RE: Cons. #02ENNM00-2016-F-0440-R001, Biological Opinion for Ongoing Livestock Management on the
Sacramento and Dry Canyon Allotments; October 5, 2018.



                                                    5
        Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 6 of 71



           (1) all cows are immediately removed from and prevented from further access into
               designated Critical Habitat for the jumping mouse;
           (2) the Forest Service promptly embarks on all necessary habitat restoration and
               rehabilitation activities to ensure that damaged Critical Habitat recovers and that
               NMMJM recovery is no longer thwarted; and
           (3) the Forest Service and FWS immediately reinitiate consultations on the Agua Chiquita
               and Sacramento allotments, and FWS prepare new or revised Biological Opinions that
               fully comply with the ESA for both allotments.


                                      FACTUAL BACKGROUND


      On June 10, 2014, the New Mexico meadow jumping mouse (“jumping mouse”) was listed as
endangered by FWS.12 The listing rule states,
                   “Our assessment concluded that the New Mexico meadow jumping mouse has an
           overall low viability (probability of persistence) in the near term (between now and the
           next 10 years) and a decreasing viability in the longterm future (beyond 10 years). [Page
           33120] …
                   The New Mexico meadow jumping mouse has exceptionally specialized habitat
           requirements to support these life-history needs and maintain adequate population sizes.
           Habitat requirements are characterized by tall (averaging at least 61 centimeters (cm) (24
           inches (in)), dense riparian herbaceous vegetation (plants with no woody tissue) primarily
           composed of sedges (plants in the Cyperaceae Family that superficially resemble grasses
           but usually have triangular stems) and forbs (broad-leafed herbaceous plants). This suitable
           habitat is found only when wetland vegetation achieves full growth potential associated
           with perennial flowing water. This vegetation is an important resource need for the New
           Mexico meadow jumping mouse because it provides vital food sources (insects and seeds),
           as well as the structural material for building day nests that are used for shelter from
           predators. [Pages 33120-1] …
                   Since 2005, researchers have documented 29 remaining populations spread across
           the 8 geographic management areas (2 in Colorado, 15 in New Mexico, and 12 in
           Arizona). Nearly all of the current populations are isolated and widely separated, and all of
           the 29 populations located since 2005 have patches of suitable habitat that are too small to
           support resilient populations of New Mexico meadow jumping mouse. [Page 33121] …
                   Considering the subspecies’ biological status now and its likely status into the
           future, without active conservation (i.e., grazing management and water management)
           existing populations are vulnerable to extirpation (at least 11 have already undergone
           substantial impacts since 2011) and, therefore, the subspecies as a whole is currently at an
           elevated risk of extinction. None of the 29 populations known to exist since 2005 are of
           sufficient size to be resilient. Assuming this rate of population loss continues similar to
           recent years, the number of populations could be severely curtailed in the near term,
12
  Determination of Endangered Status for the New Mexico Meadow Jumping Mouse Throughout Its Range, Final Rule,
U.S. Fish and Wildlife Service, 79 Fed. Reg. 33119, June 10, 2014.




                                                       6
             Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 7 of 71



                eliminating the level of redundancy needed to withstand catastrophic drought and wildfire,
                along with the additive impacts of multiple threats. In addition to past sources of habitat
                loss, ongoing grazing, water shortages, and high-impact wildfire (the latter two
                exacerbated by climate change) will continue to put all of the remaining locations at
                considerable risk of extirpation in the near-term (between now and the next 10 years) and
                increasing over the long term.” [Page 33122]
        On April 28, 2017, FWS issued its Letter of Concurrence for the Aqua Chiquita allotment
with the Forest Service’s April 3, 2017, request for (1) “concurrence with a determination that the
proposed action ‘may affect, is not likely to adversely affect,’” NMMJM, and (2) “that the proposed
action ‘may affect, is not likely to adversely affect’ designated critical habitat for the jumping
mouse.”13
             FWS concluded in its April 28, 2017, Concurrence,
                        “Based on information contained within the BA, we find that your proposed action
                will have insignificant and discountable effects to the jumping mouse…and [its] critical
                habitat.”
             FWS based its April 28, 2017, Agua Chiquita Allotment concurrence on [emphasis added]:
                “The Service concurs with your determination for the following reasons: …
                • The Forest Service will continue to maintain riparian exclosures in occupied and
                  designated critical habitat.
                • Livestock will be managed by herding, salting, mineral supplementation, water
                  developments, and drift fencing to disperse livestock on the allotment and prevent
                  grazing in riparian areas along Agua Chiquita Creek.
                • Fencing and water developments will prevent grazing of upland and riparian
                  vegetation within occupied jumping mouse habitat and designated critical habitat.
                • No livestock grazing will take place in the riparian pasture. …
                • The Forest Service will perform compliance checks regularly throughout the
                  grazing season to ensure that no livestock are within riparian areas. …
                • If livestock are found within riparian areas, the Forest Service will notify the permittee
                  and the livestock will be removed within 72 hours of official notification accompanied
                  by necessary repairs to fencing. …”14
             In addition, the April 28, 2017, Concurrence states,
                       “Grazing will not exceed 35 percent utilization in either pasture and will be
                managed through herding, salting, mineral supplementation, water developments, and drift
                and electric fences to prevent livestock from grazing riparian areas along Agua Chiquita
                Creek. The District will exclude jumping mouse habitat in Agua Chiquita Canyon with
                permanent and temporary barbed wire and electric fencing. The Forest Service will


13
  Correspondence, from Susan S. Millsap, Field Supervisor, U.S. Fish and Wildlife Service New Mexico Ecological
Services Field Office, Albuquerque; to Elizabeth A. Humphrey, District Ranger, Sacramento Ranger District, Lincoln
National Forest; RE: Cons. #02ENNM00-2017-I-0439, Request for Informal Consultation for the Agua Chiquita Grazing
Allotment; April 28, 2017.
14
     Ibid.



                                                        7
             Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 8 of 71



               upgrade all temporary electric fencing from a single strand to two strands and increase the
               solar boxes to a higher voltage than boxes used in 2016.”15
             FWS summarizes its April 28, 2017, Concurrence’ reliance on these Forest Service promises:
                       “Based on this information, we concur that the proposed action for the Agua
               Chiquita Allotment “may affect, is not likely to adversely affect” the … New Mexico
               meadow jumping mouse, or [its] designated critical habitat … The effects associated with
               allotment management for the Agua Chiquita Allotment were determined to be
               insignificant or discountable to the species and their critical habitat … , as well as
               beneficial to the recovery of habitat for the jumping mouse.”16
       As we record and document below, in the NMMJM Agua Chiquita Critical Habitat Unit, the
Forest Service has
               (1) failed to maintain riparian exclosures in occupied and designated critical habitat,
               (2) failed to prevent grazing in riparian areas along Agua Chiquita Creek,
               (3) failed to keep its promise that fencing and water developments will prevent grazing of
               upland and riparian vegetation within occupied jumping mouse habitat and designated
               critical habitat,
               (4) failed to keep its promise that no livestock grazing will take place in the riparian
               pasture,
               (5) failed to perform compliance checks regularly to ensure that no livestock are within
               riparian areas or we would not have been able to observe and document such widespread
               destructive impacts, and,
               (6) failed to keep its promise that livestock will be removed within 72 hours of official
               notification accompanied by necessary repairs to fencing or we would not have been able
               to observe and document such widespread destructive impacts.
        On October 5, 2018, FWS concludes in its Biological Opinion on the Sacramento Allotment
that (1) “the action, as proposed, is not likely to jeopardize the continued existence of the endangered
New Mexico meadow jumping mouse”; (2) “that the effects are not likely to destroy or adversely
modify designated critical habitat,” and “the Service does not expect the effects of the proposed
action to impede the survival or recovery of the jumping mouse.”17
       FWS based its October 5, 2018, Biological Opinion, on the following reasons (emphasis
added):
               “1. The Service anticipates a relatively small amount of low to moderate quality jumping
                  mouse habitat and PCEs will be impacted by the proposed action through water gaps
                  and trailing.



15
     Ibid.
16
     Ibid.
17
  Correspondence, from: Susan S. Millsap, Field Supervisor, U.S. Fish and Wildlife Service New Mexico Ecological
Services Field Office, Albuquerque, NM; to: Travis G. Mosely, Forest Supervisor, Lincoln National Forest, Alamogordo,
NM; RE: Cons. #02ENNM00-2016-F-0440-R001, Biological Opinion for Ongoing Livestock Management on the
Sacramento and Dry Canyon Allotments; October 5, 2018.



                                                          8
            Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 9 of 71



               2. The Service anticipates minor, temporary, direct, and indirect effects to areas
                  currently occupied by jumping mice through occasional unauthorized use, which will
                  be minimized by more frequent inspections and monitoring.
               3. Most of the impacts to suitable habitat within exclosures will be due to infrequent,
                  random events and are anticipated to be short-term from frequent inspections and
                  monitoring.
               4. The implementation of protective measures for the jumping mouse will result in an
                  increase in protected habitat area and connectivity over existing conditions.
               5. The Forest Service adjusted their proposed action and are committed to initiating a
                  series of protective and recovery actions designed to reduce direct and indirect threats
                  and improve the status of the jumping mouse.
               The Service does not believe the likelihood of survival and recovery of the jumping mouse
               will be compromised due to the implementation of the proposed action because improved
               habitat quality and quantity are anticipated as the PCEs in riparian areas are
               predominantly restored and maintained due to fencing and changes in management.” …
               The conclusions of this biological opinion are based on full implementation of the
               project as described in the Description of the Proposed Action section of this document,
               including any Conservation Measures that were incorporated into the project design.” 18
      As we document below, in the Biological Opinion on Sacramento Allotment grazing along
Upper Rio Peñasco and Wills Canyon/Mauldin Springs Critical Habitat Units, each of these
assumptions are not being fulfilled.
        In its October 5, 2018, Biological Opinion on the Sacramento Allotment, FWS also concludes
that the level of Incidental Take “is not likely to jeopardize the continued existence of the jumping
mouse…” [and] “based this determination on the small amount of habitat to be temporarily impacted
and because we expect that connectivity will be improved through livestock management and
fencing.” [page 99-100]
               “Because the jumping mouse is intimately tied to its habitat, take may occur in areas that
               currently contain suitable physical and biological features of habitat if those features would
               be adversely affected by the proposed action, as well as in areas that are prevented from
               developing suitable physical and biological features by the proposed action.
               As a result, we are using suitable habitat within exclosures (116 ha (286 ac)) as well as
               riparian and upland habitat outside of exclosures as a surrogate for determining when the
               authorized take has been exceeded. This metric is appropriate because suitable jumping
               mouse habitat is composed of dense herbaceous riparian vegetation and intact adjacent
               uplands, which are elements of habitat that are anticipated to be altered or disturbed if
               livestock temporarily enter exclosures or over utilize areas in critical habitat. Take may
               occur outside of exclosures where livestock may concentrate due to topography or
               livestock management practices. The Service assumes that this will occur in designated
               critical habitat outside of exclosures. It is likely that some level of habitat alteration will
               result in take during implementation of the proposed action. In these cases, take would
               likely be in the form of reduced habitat suitability that may affect individual mice (and


18
     Ibid., pages 94-95.



                                                         9
           Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 10 of 71



               much needed recruitment) by reducing food, cover, or increased potential for predation due
               to loss of cover or a need to move.
               Incidental take will be determined by using the severity of impact from unauthorized
               livestock grazing in exclosure areas or closed grazing areas and utilization in jumping
               mouse habitat outside of exclosures. The following scenarios are defined by the impacts
               to habitat using the Landscape Appearance Method (BLM 1999), stubble height
               measurements, or other appropriate methodology. Take is authorized in the following
               scenarios:
               1) Up to 20% herbaceous utilization averaged for any given exclosure after documented
               unauthorized use; or
               2) Up to 35% herbaceous utilization within designated critical habitat, both riparian and
               upland, outside of exclosures where livestock grazing is authorized. The exception would
               be in water gaps where livestock may concentrate, within corrals, within the horse pasture,
               or in the Peñasco trap outside of the 5-acre temporary exclosure.
               If this amount of take is exceeded (as stated above), then as provided in 50 CFR Section
               402.16, reinitiation of formal consultation would be required.”19
       As we document below, in the Biological Opinion on Sacramento Allotment grazing along
Upper Rio Peñasco and Wills Canyon/Mauldin Springs Critical Habitat Units, "[u]p to 20%
herbaceous utilization" has been surpassed in multiple exclosures by documented unauthorized use.
This requires reinitiation of formal consultation.
      FWS’ October 5, 2018, Biological Opinion on the Sacramento Allotment provides for Terms
and Conditions so that the Lincoln National Forest and the Sacramento Allotment permittee will be
exempt from the prohibitions of section 9 (“Taking”) of the Endangered Species Act.
           Specifically, FWS October 5, 2018, Biological Opinion, states (emphasis added),
                        "Terms and Conditions
                      In order to be exempt from the prohibitions of section 9 of the Act, the Forest
               Service and their employees, contractors, or subcontractors must comply with the
               following terms and conditions, which implement the reasonable and prudent measures
               described above and outline required reporting/monitoring. These terms and conditions are
               nondiscretionary.
                     The Service establishes the following Terms and Conditions to implement
               Reasonable and Prudent Measure 1.
                        1.1   The Forest Service will perform compliance checks two times per week
                              throughout the grazing season and provide results to the Service after each
                              grazing season.
                        1.2   The Forest Service will conduct and record ocular estimates using the
                              Landscape Appearance Method at established photo points in each protected
                              area four times during the grazing season.
                        1.3   The Forest Service will also monitor key species utilization of forage at
                              established photo points in the action area throughout the grazing season.

19
     Ibid., pages 99-100.



                                                        10
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 11 of 71



         1.4   The Forest Service will annually evaluate the presence or absence of PCEs
               within the riparian component of all areas of critical habitat in the action area
               via an appropriate methodology, agreed upon by the Forest Service and the
               Service.
         1.5   If livestock gain entry into exclosures, the Forest Service will contact the
               permittee within 24 hours of their discovery.
         1.6   If livestock gain entry into exclosures, the Forest Service will analyze impact
               to the area relative to the incidental take scale as estimated with the
               Landscape Appearance Method or other suitable method. The Forest Service
               shall report to the Service the extent of habitat affected within 72 hours if
               allocated take has been exceeded to plan any emergency remedial action, if
               necessary, and to discuss if reinitiation of formal consultation is warranted.
         1.7 The Forest Service shall discuss conservation measures, management actions,
             and terms and conditions that limit grazing impacts in jumping mouse habitat
             with all permittees to ensure that ongoing livestock grazing does not affect
             jumping mouse habitat outside of exclosures and beyond conservative use.
         1.8   The Forest Service shall ensure that exclosures and other fences are
               functional and maintained prior to livestock entry for the grazing season
               and throughout the grazing season.
         1.9   The Forest Service shall report any unauthorized activities (i.e., impacts
               outside of the proposed action) immediately to the Service.
         1.10 The Forest Service shall provide an annual post-grazing season report
              documenting how the project complied with the proposed action (i.e.,
              implementation monitoring) by the end of each calendar year.
         1.11 The Forest Service shall work with the Allotment Permittees to reduce
              incursions into jumping mouse exclosures.
         1.12 The Forest Service shall minimize the effects of herding, trailing, and
              trampling and report measures taken in their annual post-grazing season
              report.
         1.13 To lessen or eliminate detrimental effects to riparian areas, the Forest Service
              shall encourage grazing allotment permittees in the action area to trail
              livestock outside of riparian areas while moving cattle to and from grazing
              pastures, where feasible.
         1.14 To reduce the likelihood or amount of take occurring within exclosures in
              critical habitat, Forest Service shall minimize utilization of grazing
              allotment forage to less than 20% within these exclosures.
        The Service established the following Term and Condition to implement
  Reasonable and Prudent Measure 2.
         2.1   The Forest Service will assess conditions of jumping mouse habitat
               throughout each grazing season and work with the Service to design and
               implement adaptive management the following grazing seasons to minimize
               impacts to jumping mouse habitat.




                                          11
           Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 12 of 71



                        Review requirement: The Service designed reasonable and prudent measures, with
               their implementing terms and conditions, to minimize incidental take that might otherwise
               result from the proposed action. If, during the course of the action, the level of incidental
               take is exceeded, such incidental take would represent new information requiring review of
               the reasonable and prudent measures provided. The Forest Service must immediately
               provide an explanation of the causes of the taking and review with the New Mexico
               Ecological Services Office the need for possible modification of the reasonable and
               prudent measures.”20
         These "Terms and Conditions" are mandatory. As we document below, in the Biological
Opinion on Sacramento Allotment grazing along Upper Rio Peñasco and Wills Canyon/Mauldin
Springs Critical Habitat Units, most of these mandatory "Terms and Conditions" are being violated.
If the following mandatory "Terms and Conditions" were not being violated, there would not be such
widespread destruction of NMMJM CH evident. The mandatory "Terms and Conditions" that are
being violated include:
                        1.1   The Forest Service will perform compliance checks two times per week
                              throughout the grazing season and provide results to the Service after each
                              grazing season.
                        1.2   The Forest Service will conduct and record ocular estimates using the
                              Landscape Appearance Method at established photo points in each protected
                              area four times during the grazing season.
                        1.3   The Forest Service will also monitor key species utilization of forage at
                              established photo points in the action area throughout the grazing season. …
                        1.5   If livestock gain entry into exclosures, the Forest Service will contact the
                              permittee within 24 hours of their discovery.
                        1.6   If livestock gain entry into exclosures, the Forest Service will analyze impact
                              to the area relative to the incidental take scale as estimated with the
                              Landscape Appearance Method or other suitable method. The Forest Service
                              shall report to the Service the extent of habitat affected within 72 hours if
                              allocated take has been exceeded to plan any emergency remedial action, if
                              necessary, and to discuss if reinitiation of formal consultation is warranted.
                              …
                        1.8   The Forest Service shall ensure that exclosures and other fences are functional
                              and maintained prior to livestock entry for the grazing season and throughout
                              the grazing season.
                        1.14 To reduce the likelihood or amount of take occurring within exclosures in
                             critical habitat, Forest Service shall minimize utilization of grazing allotment
                             forage to less than 20% within these exclosures.
       The precarious status of NMMJM is succinctly summarized in FWS' May 27, 2014, Species
Status Assessment,
                   "Our assessment found the New Mexico meadow jumping mouse having an overall
               low viability (probability of persistence) and a high probability of extinction in the near
               term (between now and the next 10 years), and a decreasing viability in the long-term
20
     Ibid., pages 101-102.



                                                         12
           Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 13 of 71



                future (beyond 10 years) because we expect remaining populations are vulnerable to
                extirpation." 21
        The habitat required for New Mexico meadow jumping mouse is consistently well described
and documented. FWS' May 27, 2014, Species Status Assessment, describes NMMJM specialized
habitat needs,
                        "The New Mexico meadow jumping mouse has exceptionally specialized habitat
                requirements to support these life history needs and maintain adequate population sizes.
                Habitat requirements are characterized by tall (averaging at least 61 cm (24 in)), dense
                riparian herbaceous vegetation (plants with no woody tissue) primarily composed of
                sedges (plants in the Cyperaceae Family that superficially resemble grasses but usually
                have triangular stems) and forbs (broad-leafed herbaceous plants). This suitable habitat is
                only found when wetland vegetation achieves full growth potential associated with
                seasonally available or perennial flowing water. This vegetation is an important resource
                need for the New Mexico meadow jumping mouse because it provides vital food sources
                (insects and seeds), as well as the structural material for building day nests that are used for
                shelter from predators. It is imperative that the New Mexico meadow jumping mouse have
                rich abundant food sources during the summer so it can accumulate sufficient fat reserves
                to survive their long hibernation period. In addition, individual jumping mice also need
                intact upland areas that are up gradient and beyond the floodplain of rivers and streams and
                adjacent to riparian areas and wetlands because this is where they build nests or use
                burrows to give birth to young in the summer and to hibernate over the winter. …
                       These suitable habitat conditions need to be in appropriate locations and of
                adequate sizes to support healthy populations of the New Mexico meadow jumping mouse.
                Historically, these wetland habitats would have been in large patches (movements of 200
                to 700 meters (m) (656 to 2,297 feet (ft)) to disperse to other habitat patches within stream
                segments) located intermittently along long stretches of streams. Connectivity between
                patches of suitable habitat is necessary to facilitate daily and seasonal movements, and
                dispersal to increase the likelihood of long-term viability of jumping mouse populations."22
       FWS' October 5, 2018, Sacramento grazing allotment Biological Opinion describes
representative jumping mouse habitat:
                        "…In addition to the summary information provided below, The Service completed
                a species status assessment report (SSA Report) for the jumping mouse in May 2014,
                which is hereby incorporated by reference (Service 2014b) …
                       Habitat Requirements
                        The jumping mouse is a habitat specialist (Frey 2006). It nests in dry soils, but uses
                moist, streamside, dense riparian/wetland vegetation up to an elevation of about 8,000 feet
                (Frey 2006).
                        The jumping mouse appears to only utilize two riparian community types: 1)
                persistent emergent herbaceous wetlands (i.e., beaked sedge and reed canary grass
                alliances); and 2) scrubshrub wetlands (i.e., riparian areas along perennial streams that are

21
 Species status assessment report: New Mexico meadow jumping mouse (Zapus hudsonius luteus). U.S. Fish and
Wildlife Service, Albuquerque, New Mexico; May 27, 2014; page 2.
22
     Ibid., page 3.



                                                         13
       Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 14 of 71



            composed of willows and alders) (Frey 2005). It especially uses microhabitats of patches
            or stringers of tall dense sedges on moist soil along the edge of permanent water. Home
            ranges vary between 0.37 and 2.7 acres (0.15 and 1.1 hectares) and may overlap (Smith
            1999).
                    New Mexico meadow jumping mice have limited dispersal capability and exhibit
            extreme site fidelity during daily activities (USFWS 2014b). Based on telemetry data, the
            distance at which groups of New Mexico meadow jumping mice become separated from
            other groups is likely no more than approximately 2,400 feet (732 meters). Daily
            movements are typically less than 330 feet (101 meters) (Frey and Wright 2012, USFWS
            2014b). It is uncommon for this species to traverse areas of non-habitat. Colonization,
            recolonization, and dispersal between populations is dependent upon the availability of
            suitable riparian habitat between populations (USFWS 2014b). …
                    New Mexico Meadow Jumping Mouse Designated Critical Habitat
                   Critical habitat was designated for the jumping mouse on March 16, 2016 (81 FR
            14263). The Service identified the following primary constituent elements as essential for
            the conservation of the subspecies:
                    1) Riparian communities along rivers and streams, springs and wetlands, or canals
                    and ditches that contain:
                             a) Persistent emergent herbaceous wetlands especially characterized by
                             presence of primarily forbs and sedges (Carex spp. or Schoenoplectus
                             pungens); or
                             b) Scrub-shrub riparian areas that are composed of willows (Salix spp.) or
                             alders (Alnus spp.) with an understory of primarily forbs and sedges; and
                    2) Flowing water that provides saturated soils throughout the New Mexico meadow
                    jumping mouse’s active season that supports tall (average stubble height of
                    herbaceous vegetation of at least 61 cm (24 in)) and dense herbaceous riparian
                    vegetation composed primarily of sedges (Carex spp. or Schoenoplectus pungens)
                    and forbs, including, but not limited to one or more of the following associated
                    species: spikerush (Eleocharis macrostachya), beaked sedge (Carex rostrata), rushes
                    (Juncus spp. and Scirpus spp.), and numerous species of grasses such as bluegrass
                    (Poa spp.), slender wheatgrass (Elymus trachycaulus), brome (Bromus spp.), foxtail
                    barley (Hordeum jubatum), or Japanese brome (Bromus japonicas), and forbs such
                    as water hemlock (Circuta douglasii), field mint (Mentha arvense), asters (Aster
                    spp.), or cutleaf coneflower (Rudbeckia laciniata); and
                    3) Sufficient areas of 9 to 24 kilometers (5.6 to 15 miles) along a stream, ditch, or
                    canal that contains suitable or restorable habitat to support movements of individual
                    New Mexico meadow jumping mice; and
                    4) Adjacent floodplain and upland areas extending approximately 100 meters (330
                    feet) outward from the boundary between the active water channel and the
                    floodplain (as defined by the bankfull stage of streams) or from the top edge of the
                    ditch or canal."23

23
  Correspondence, from: Susan S. Millsap, Field Supervisor, U.S. Fish and Wildlife Service New Mexico Ecological
Services Field Office, Albuquerque, NM; to: Travis G. Mosely, Forest Supervisor, Lincoln National Forest, Alamogordo,



                                                         14
       Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 15 of 71



      FWS, in its March 16, 2016, Final Rule for Critical Habitat designation describes essential
jumping mouse habitat similarly:
                   “Based on our current knowledge of the physical or biological features and habitat
           characteristics required to sustain the species’ life-history processes (see chapter 2 in the
           SSA Report (Service 2014)), we determine that the PCEs [primary constituent elements]
           specific to the jumping mouse consist of the following:
                   (1) Riparian communities along rivers and streams, springs and wetlands, or canals
           and ditches that contain:
                    (a) Persistent emergent herbaceous wetlands especially characterized by presence
                        of primarily forbs and sedges (Carex spp. or Schoenoplectus pungens); or
                    (b) Scrub-shrub riparian areas that are dominated by willows (Salix spp.) or alders
                        (Alnus spp.) with an understory of primarily forbs and sedges; and
                    (2) Flowing water that provides saturated soils throughout the jumping mouse’s
                        active season that supports tall (average stubble height of herbaceous vegetation
                        of at least 61 cm (24 inches)) and dense herbaceous riparian vegetation
                        composed primarily of sedges … and forbs … and …
                    (3) Sufficient areas of 9 to 24 km (5.6 to 15 mi) along a stream, ditch, or canal that
                        contain suitable or restorable habitat to support movements of individual New
                        Mexico meadow jumping mice…” [P.14293]24
        Frey (2017)25 also describes jumping mouse habitat similarly,
                   “Habitat used by the New Mexico meadow jumping mouse in the White Mountains
           was similar to that reported for other montane populations, characterized by tall, dense
           herbaceous vegetation composed primarily of forbs and sedges on saturated soil in close
           proximity to flowing water. However, there was significantly more cover provided by
           alders (Alnus spp.) at capture sites at both the stream reach and microhabitat scales.
                   …these results confirm that the New Mexico meadow jumping mouse is a riparian
           specialist that utilizes tall, dense herbaceous vegetation on saturated soil. P. 51
                   …because herbaceous riparian habitat is limited in distribution and is particularly
           sensitive to disturbances, it is the availability of this foraging habitat that is a key limiting
           factor for the New Mexico meadow jumping mouse.”




NM; RE: Cons. #02ENNM00-2016-F-0440-R001, Biological Opinion for Ongoing Livestock Management on the
Sacramento and Dry Canyon Allotments; October 5, 2018.
24
 Endangered and Threatened Wildlife and Plants; Designation of Critical Habitat for the New Mexico Meadow Jumping
Mouse, Fish and Wildlife Service, Final Rule, 81 FR 14264, March 16, 2016.
25
  “Landscape Scale and Microhabitat of the Endangered New Mexico Meadow Jumping Mouse in the White Mountains,
Arizona, Jennifer K. Frey, Journal of the Fish and Wildlife Management, June 2017.



                                                       15
       Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 16 of 71



        The current Forest Service website (accessed September 1, 2019) for jumping mouse,
https://www.fs.usda.gov/detail/r3/home/?cid=stelprd3809040,26 also describes and includes a
representative healthy habitat image for NMMJM,
            “The jumping mouse has very specific habitat requirements. It requires perennial or
            seasonally perennial water and saturated soils that produce tall (24+ inch) herbaceous
            riparian plants, and intact adjacent uplands (see image below).
            Below: This image of critical habitat on the Santa Fe National Forest displays the tall
            herbaceous riparian vegetation and adjacent intact upland habitat that is essential to the
            species.”




       On August 1-4, 2019, we visited each of the five areas of New Mexico Meadow Jumping
Mouse Critical Habitat, Silver Springs, Agua Chiquita, Middle Rio Peñasco, Wills Canyon (Mauldin
Springs), and Upper Rio Peñasco. Each of the five areas are experiencing significant destruction,
adverse modification of Critical Habitat.
       We visited the Wills Canyon/Mauldin Springs Critical Habitat Unit on August 3, 2019. Like
the above Forest Service website description and image of healthy NMMJM habitat, we note that the
two elk type exclosures at Mauldin Springs in the Wills Canyon/Mauldin Springs Critical Habitat
Unit are allowing healthy NMMJM habitat to survive and to recover.




26
  USDA Forest Service website, NM Meadow Jumping Mouse: Home Page,
https://www.fs.usda.gov/detail/r3/home/?cid=stelprd3809040; accessed, September 1, 2019.



                                                        16
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 17 of 71




                   © Robin Silver                         © Robin Silver




                                    17
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 18 of 71




                     © Robin Silver                     © Robin Silver




                                                          © Robin Silver



                                  18
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 19 of 71




                                                          © Robin Silver




                                 19
      Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 20 of 71




       Between the two elk fenced Mauldin Springs exclosures there is an ineffective electric fence
without a noticeable protective effect on the inside of the exclosure to the right of the image:




                                                                                 ©Robin Silver




                                                 20
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 21 of 71



And a denuded water gap:




                                                          © Robin Silver




                                                          © Robin Silver




                                 21
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 22 of 71



Upstream of Mauldin Springs, however, widespread devastation of habitat is apparent:




                                                                          © Robin Silver


        When compared to the prior pages' images of the ground cover within the exclosures,
this area looks as if it is an example of a violation of the October 5, 2018, Sacramento
allotment Biological Opinion's allowance of "up to 35% herbaceous utilization within Critical
Habitat" as a "surrogate for determining when the authorized take has been exceeded."




                                         22
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 23 of 71



Immediately outside of the exclosures the protective effect of the exclosure is stark:




                                                                             ©Robin Silver
And,




                         © Robin Silver



                                           23
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 24 of 71




                                                                              © Robin Silver


         Below Mauldin Springs the electric fence exclosures are also ineffectual. This image
illustrates the worthlessness of the electric exclosures and the loss outside of the elk exclosure
of the essential dense, minimally 24-inch tall herbaceous forbs and sedges necessary for
NMMJM survival and recovery. The area within the electric fence on the left of the image
looks as if it is an example of a violation of the October 5, 2018, Sacramento allotment
Biological Opinion's allowance of "up to 20% herbaceous utilization for any given exclosure"
as a "surrogate for determining when the authorized take has been exceeded."




                                            24
      Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 25 of 71



        A little bit further downstream from the lower Mauldin Springs elk exclosure, the electric
fence is obviously making no difference:




                                                                                     © Robin Silver


               The area within the electric fence on the right looks as if it is an example of a violation
       of the October 5, 2018, Sacramento allotment Biological Opinion's allowance of "up to 20%
       herbaceous utilization for any given exclosure" as a "surrogate for determining when
       authorizing take has been exceeded." On the left of the electric fence, the area looks as if it is
       an example of a violation of the allowance of "up to 35% herbaceous utilization within
       Critical Habitat" as a "surrogate for determining when the authorized take has been exceeded"
       when compared to the exclosures imaged in the proceeding pages.




                                                   25
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 26 of 71



Here’s a bull inside the electric fence exclosure below Mauldin Springs:




                                                                           © Robin Silver




                                                                           © Robin Silver



                                          26
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 27 of 71



Here is a close-up of this bull’s brand:




                                                                              © Robin Silver
Near this bull we identify a calf with a clearer version of the same brand:




                       © Robin Silver


                                           27
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 28 of 71



Near this bull and calf, we document another brand:




                             @ Robin Silver




                                         28
      Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 29 of 71



         Moving further downstream from Mauldin Springs into Wills Canyon, the same ground cover
loss is dramatically evident with no difference noted inside and outside of the electric fence
exclosure. The area lacks the essential dense, minimally 24-inch tall, herbaceous forbs and sedges
required by NMMJM for survival and recovery. This habitat damage is obviously chronic as well as
acute:




                                                                                     © Robin Silver


               The area within the electric fence on the right looks as if it is an example of a violation
       of the October 5, 2018, Sacramento allotment Biological Opinion's allowance of "up to 20%
       herbaceous utilization for any given exclosure" as a "surrogate for determining when
       authorizing take has been exceeded." On the left of the electric fence, the area looks as if it is
       an example of a violation of the allowance of "up to 35% herbaceous utilization within
       Critical Habitat" as a "surrogate for determining when the authorized take has been
       exceeded."




                                                   29
      Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 30 of 71



       An example of intact electric fencing whose deterrent shock is not working:




                                                                                 © Robin Silver
       And further down Wills Canyon we observed widespread disrepair of the electric fencing
without evidence of any protection from the exclosure:




                                                                                 © Robin Silver


                                                30
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 31 of 71



All along Wills Canyon, cows were observed inside of the exclosures. Here's an example:




                                                                        © Robin Silver




                                                                        © Robin Silver




                                        31
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 32 of 71



One brand is documented here:




                                                          © Robin Silver




                                 32
       Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 33 of 71



       On August 2, 2019, we visited the Agua Chiquita Creek Critical Habitat Unit. Like the Wills
Canyon/Mauldin Springs Critical Habitat Unit, the Agua Chiquita Creek Critical Habitat Unit suffers
from chronic and acute, significant degradation of both meadow and riparian habitat, ineffectual
fencing, and widespread cattle grazing in the riparian area that is supposed to be protected.
        This electric fence exclosure shows no protective fence line effect with no difference noticed
on either side of the fence:




                                             © Robin Silver




                                                  33
      Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 34 of 71



       Denuded Critical Habitat inside of ineffective electric fence exclosures is widespread:




                                                                                  © Robin Silver




                                                                                  © Robin Silver
       This certainly seems to violate FWS' April 28, 2017, Agua Chiquita allotment concurrence
promise that "(g)razing will not exceed 35 percent utilization."




                                                 34
      Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 35 of 71



         The metal pipe fence exclosure at Barrel Springs shows no fence line protection effect. You
can't tell, but the inside of the exclosure is to the left side of the image:




                              © Robin Silver




                                                 35
      Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 36 of 71



       The area within the Barrel Springs metal pipe fence exclosure is heavily grazed by cows:




                             © Robin Silver
        This certainly seems like a violation of the April 28, 2017, FWS Concurrence reliance that
"[n]o livestock grazing will take place in the riparian pasture."




                                                 36
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 37 of 71



A broken and ineffective metal pipe fence with cattle path to and from damaged fencing:




                      © Robin Silver




                                                                         @ Robin Silver



                                         37
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 38 of 71



At another location, another damaged, ineffective metal pipe fence with cattle path is noted:




                                                                           © Robin Silver




                                          38
       Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 39 of 71



        Widespread, chronically heavy grazing with gross loss of riparian vegetation within metal
pipe fenced exclosures is noted:




                                                                            © Robin Silver




                                                                            © Robin Silver
       This certainly seems like another violation of the April 28, 2017, FWS Agua Chiquita
concurrence reliance that "[n]o livestock grazing will take place in the riparian pasture." Further…



                                                  39
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 40 of 71



Cows are found inside of a metal pipe fenced exclosure:




                                                          © Robin Silver




                                                          © Robin Silver



                                         40
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 41 of 71




                                                          © Robin Silver




                                                          © Robin Silver




                                 41
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 42 of 71



Here’s an ear tag of one of the cows inside metal pipe fence exclosure:




                                                                          © Robin Silver




                                          42
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 43 of 71




Here is a brand of a cow inside the metal pipe fence exclosure:




                                                                  © Robin Silver




                                          43
       Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 44 of 71



       At Sand Springs, the chronic trespass entry point trail in and out of the metal pipe fenced
exclosure is documented:




                                                                                   © Robin Silver




                              © Robin Silver


                                                  44
       Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 45 of 71



        The fact that this trespass entry point is chronic is evidenced by the lack of protective fence
line with no difference on either side of the metal pipe fence. The inside of the exclosure is to the
right side of the image:




                                              © Robin Silver




                                                   45
      Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 46 of 71



        On August 3, 2019, we visited the Middle Rio Peñasco Critical Habitat Unit. Like the Wills
Canyon/Mauldin Springs Critical Habitat Unit, and the Agua Chiquita Creek Critical Habitat Unit,
the Middle Rio Peñasco Critical Habitat Unit also suffers from chronic degradation of meadow and
riparian habitat, ineffectual fencing, and widespread cattle grazing in the riparian area that is
supposed to be protected.
       Cutting and disrepair of barbed wire exclosure fencing is widespread:




                                                                                © Robin Silver




                                                46
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 47 of 71




                       © Robin Silver




                       © Robin Silver


                                  47
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 48 of 71



Electric exclosure fencing is in disrepair and ineffectual:




                               © Robin Silver




                               © Robin Silver


                                            48
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 49 of 71



A cow is documented inside a fenced Critical Habitat exclosure:




                                                                    © Robin Silver
        Another cow stands inside a fenced Critical Habitat exclosure in front of a fence with
a cut top strand:




                                                                    © Robin Silver


                                          49
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 50 of 71



Here is an image of the brand of one of the cows within an exclosure:




                                                                        © Robin Silver




                                         50
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 51 of 71



Here are images documenting ear tags from two different cows within an exclosure:




                                                                        © Robin Silver




                                                                        © Robin Silver



                                        51
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 52 of 71



A cow exits from inside a Critical Habitat exclosure through fence with a cut upper strand:




                                                                           © Robin Silver




                                                                           © Robin Silver



                                          52
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 53 of 71



Grazing within exclosures is heavy, widespread and obviously chronic:




                                                                        © Robin Silver




                                                                        © Robin Silver



                                        53
      Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 54 of 71



       The above images illustrate violations of the September 17, 2017, Biological Assessment for
the Bounds Allotment and the October 4, 2017, FWS Bounds allotment concurrence which promise
only "dormant season grazing." In addition, since there is a promise of only "dormant season
grazing," there is only utilization limits during the dormant season of "for up to 20% utilization in
NMMJM habitat." Utilization here is obviously much greater than the 20% utilization during the
non-dormant season. The area lacks the essential dense, minimally 24-inch tall, herbaceous forbs and
sedges required by NMMJM for survival and recovery.




        On August 4, 2019, we visited the Upper Rio Peñasco Critical Habitat Unit. Like the Wills
Canyon/Mauldin Springs Critical Habitat Unit, the Agua Chiquita Creek Critical Habitat Unit, and
the Middle Rio Peñasco Critical Habitat Unit, the Upper Rio Peñasco Critical Habitat Unit also
suffers from chronic degradation of meadow and riparian habitat, ineffectual fencing, and widespread
cattle grazing in the riparian area that is supposed to be protected.
       Fencing is absent or in gross disrepair. Widespread areas have fence posts without fencing:




                                     © Robin Silver



                                                 54
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 55 of 71




In many other areas the fences are simply in disrepair:




                                                          © Robin Silver




                                          55
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 56 of 71




                                                                             © Robin Silver
Pervasive chronic and heavy grazing is apparent within the riparian areas:




                                                                             © Robin Silver



                                          56
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 57 of 71




                 © Robin Silver




                 © Robin Silver



                                  57
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 58 of 71




                                                          © Robin Silver




                                                          © Robin Silver




                                 58
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 59 of 71




                                                                          © Robin Silver



        These images above within the Upper Rio Peñasco Critical Habitat Unit exclosure
looks as if it is an example of a violation of the October 5, 2018, Sacramento allotment
Biological Opinion's allowance of "up to 35% herbaceous utilization within Critical Habitat"
as a "surrogate for determining when the authorized take has been exceeded."




                                         59
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 60 of 71



Further downstream, many cows are found within the Upper Rio Peñasco riparian area:




                                                                       © Robin Silver




                                                                       © Robin Silver


                                        60
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 61 of 71




                                                          © Robin Silver




                                                          © Robin Silver



                                 61
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 62 of 71



The following brands are documented within the Upper Rio Peñasco riparian area:




                                                                       © Robin Silver




                                                                       © Robin Silver



                                        62
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 63 of 71




                                                          © Robin Silver




                                                          © Robin Silver




                                 63
       Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 64 of 71



        On August 1, 2019, we visited the Silver Springs Creek Critical Habitat Unit. Similar to the
Wills Canyon/Mauldin Springs Critical Habitat Unit, the Agua Chiquita Creek Critical Habitat Unit,
the Middle Rio Peñasco Critical Habitat Unit and the Upper Rio Peñasco Critical Habitat Unit, the
Silver Springs Creek Critical Habitat Unit also suffers from degradation of meadow and riparian
habitat. Unlike the other Critical Habitat Units, however, the damage here is from stray horses, likely
from the nearby Mescalero Apache Tribal lands.
        The riparian area shows evidence of mild to moderate grazing. Note the lack of preservation
of the essential dense, minimally 24-inch tall herbaceous forbs and sedges necessary for NMMJM
survival and recovery:




                                                                                   © Robin Silver




                                                  64
Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 65 of 71




                             © Robin Silver




                                 65
       Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 66 of 71



                  LEGAL STATUTORY AND REGULATORY FRAMEWORK
                                       Endangered Species Act


        Section 4 of the ESA directs the Secretary of the Interior to designate species that are
threatened or endangered with extinction, and to designate “critical habitat” for such species. 16
U.S.C. § 1533(a). Section 4 also requires the Secretary to develop and implement recovery plans for
the conservation and survival of threatened and endangered species, unless the Secretary finds that
such a plan will not promote the conservation of the species. 16 U.S.C. § 1533(f).
        Section 7 of the ESA requires each federal agency, in consultation with FWS, to ensure that
any action authorized, funded, or carried out by the agency is not likely to jeopardize the continued
existence of any threatened or endangered species, or result in the destruction or adverse modification
of the critical habitat of such species. 16 U.S.C. § 1536(a)(2). For each proposed action, the action
agency must request from FWS whether any listed or proposed species may be present in the area of
the proposed action. 16 U.S.C. § 1536(c)(1); 50 C.F.R. § 402.12. If listed or proposed species may
be present, the action agency must prepare a “biological assessment” to determine whether the listed
species may be affected by the proposed action. Id. If the agency determines that its proposed action
may affect any listed species or critical habitat, the agency must engage in “formal consultation” with
FWS. 50 C.F.R. § 402.14.
         To complete formal consultation, FWS must provide the action agency with a “biological
opinion” explaining how the proposed action will affect the listed species or habitat. 16 U.S.C. §
1536(b); 50 C.F.R. § 402.14. The biological opinion “is required to address both the ‘no jeopardy’
and ‘no adverse modification’ prongs of Section 7.” Center for Biological Diversity v. Bureau of
Land Management, 422 F. Supp. 2d 1115, 1127 (N.D. Cal. 2006), citing 50 C.F.R. § 402.14(g)(4). If
FWS concludes in the biological opinion that the proposed action will jeopardize the continued
existence of a listed species, or will result in the destruction or adverse modification of critical
habitat, FWS must outline “reasonable and prudent alternatives” to the proposed action that FWS
believes would not jeopardize listed species or result in the destruction or adverse modification of
critical habitat. 16 U.S.C. § 1536(b)(3)(A).
        If the biological opinion concludes that the proposed action is not likely to jeopardize the
continued existence of a listed species, or result in the destruction or adverse modification of critical
habitat, FWS must provide an “incidental take statement,” specifying the amount or extent of such
incidental taking on the species, any “reasonable and prudent measures” that FWS considers
necessary or appropriate to minimize such impact, and setting forth the “terms and conditions” that
must be complied with by the agency to implement those measures. 16 U.S.C. § 1536(b)(4); 50
C.F.R. § 402.14(i). In order to monitor the impacts of incidental take, the agency must report the
impact of its action on the listed species to FWS. 50 C.F.R. § 402.14(i)(3). If during the course of
the action the amount or extent of incidental taking is exceeded, the agency must reinitiate
consultation immediately. 50 C.F.R. § 401.14(i)(4); see also 50 C.F.R. § 402.16.
        The ESA requires the action agency and FWS to reinitiate formal consultation where
discretionary federal involvement or control over the action has been retained or is authorized by law
and: (1) if the amount or extent of taking specified in the incidental take statement is exceeded; (2) if
new information reveals effects of the action that may affected listed species or critical habitat in a
manner or to an extent not previously considered; (3) if the action is subsequently modified in a
manner that causes an effect to the listed species or critical habitat that was not considered in the
biological opinion; or (4) if a new species is listed or critical habitat designated that may be affected



                                                    66
      Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 67 of 71



by the action. 50 C.F.R. § 402.16.
        In addition to the obligation to avoid jeopardizing species under section 7(a)(2), Section
7(a)(1) of the ESA also imposes an obligation on all federal agencies, in consultation with the FWS,
to "carry[] out programs for the conservation" of listed species. 16 U.S.C. § 1536(a)(1). This
provision imposes an "affirmative duty on each federal agency to conserve each of the species listed."
Sierra Club v. Glickman, 156 F.3d 606,616 (5th Cir. 1998); accord Pyramid Lake Paiute Tribe of
Indians v. Dep’t of the Navy, 898 F.2d 1410, 1416-17 (9th Cir. 1990) (noting that federal agencies
have "affirmative obligations to conserve under [S]ection 7(a)(1)"). "Conserve" is defined by the Act
to mean recovery, i.e., the "use of all methods and procedures which are necessary to bring any
endangered species or threatened species to the point at which the measures provided pursuant to this
chapter arc no longer necessary." 16 U.S.C. § 1536(a)(1).
       Section 9 of the ESA and its implementing regulations prohibit the unauthorized “take” of any
endangered or threatened species of fish or wildlife. 16 U.S.C. § 1538(a)(1); 16 U.S.C. § 1533(d); 50
C.F.R. § 17.31. “Take” is defined broadly under the ESA to include harming, harassing, trapping,
capturing, wounding or killing a protected species either directly or by degrading its habitat. 16
U.S.C. § 1532(19).
       Section 4(f) of the ESA requires that the “Secretary shall develop and implement Recovery
Plans for the conservation and survival of endangered species. 16 U.S.C. § 1533(f).


                         SUMMARY AND VIOLATIONS OF THE ESA


        The New Mexico Meadow Jumping Mouse (“NMMJM”) represents the health of upper
elevation meadows and streams in Eastern Arizona, Southern Colorado and New Mexico. NMMJM
is endangered because of the destruction of these upper elevation meadows and streams upon which
NMMJM requires for survival. Survival and recovery of NMMJM requires protection and recovery
of these upper elevation meadows and streams such as is now designated as Critical Habitat at Upper
Rio Peñasco, Middle Rio Peñasco, Wills Canyon, Mauldin Springs, Agua Chiquita Creek in the
Sacramento Mountains.
     In their June 10, 2014, listing of the New Mexico meadow jumping mouse as endangered,
FWS warned:
                  “Our assessment concluded that the New Mexico meadow jumping mouse has an
          overall low viability (probability of persistence) in the near term (between now and the
          next 10 years) and a decreasing viability in the longterm future (beyond 10 years). [page
          33120] …
                   In considering the area needed for maintaining resilient populations of adequate
          size with the ability to endure adverse events (such as floods or wildfire), we estimate that
          resilient populations of jumping mice need connected areas of suitable habitat in the range
          of at least about 27.5 to 73.2 hectares (ha) (68 to 181 acres (ac)), along 9 to 24 kilometers
          (km) (6 to 15 miles (mi)) of flowing streams, ditches, or canals. The minimum area needed
          is given as a range due to the uncertainty of an absolute minimum and because local
          conditions within drainages will vary. This distribution and amount of suitable habitat
          would allow for multiple subpopulations of New Mexico meadow jumping mice to exist
          along drainages and would provide for sources of recolonization if some areas were
          extirpated due to disturbances.


                                                  67
       Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 68 of 71



                   The suitable habitat patches must be relatively close together, no more than about
           100 m (330 ft) apart, because the New Mexico meadow jumping mouse has limited
           movement and dispersal capacity for natural recolonization. Rangewide, we determined
           that the New Mexico meadow jumping mouse needs at least two resilient populations
           (where at least two existed historically) within each of eight identified geographic
           management areas. This number and distribution of resilient populations is expected to
           provide the subspecies with the necessary redundancy and representation to provide for
           viability. [page 33121] …
                   Nearly all of the current populations are isolated and widely separated, and all of
           the 29 populations located since 2005 have patches of suitable habitat that are too small to
           support resilient populations of New Mexico meadow jumping mouse. [page 33121] …
                   Considering the subspecies’ biological status now and its likely status into the
           future, without active conservation (i.e., grazing management and water management)
           existing populations are vulnerable to extirpation (at least 11 have already undergone
           substantial impacts since 2011) and, therefore, the subspecies as a whole is currently at an
           elevated risk of extinction. None of the 29 populations known to exist since 2005 are of
           sufficient size to be resilient.
                   Assuming this rate of population loss continues similar to recent years, the number
           of populations could be severely curtailed in the near term, eliminating the level of
           redundancy needed to withstand catastrophic drought and wildfire, along with the additive
           impacts of multiple threats. In addition to past sources of habitat loss, ongoing grazing,
           water shortages, and high-impact wildfire (the latter two exacerbated by climate change)
           will continue to put all of the remaining locations at considerable risk of extirpation in the
           near-term (between now and the next 10 years) and increasing over the long term. [page
           33122]27
        With this Notice, we present newly documented evidence that significant adverse
modification and destruction of jumping mouse Critical Habitat is occurring in the Sacramento
Mountains on the Lincoln National Forest. Of the five Critical Habitat Units in the Sacramento
Mountains, four, Wills Canyon/Mauldin Springs, Agua Chiquita Creek, Upper Rio Peñasco and
Middle Rio Peñasco exhibit evidence of moderate to severe chronic and acute damage, and one,
Silver Springs exhibits evidence of mild to moderate acute damage. None of these facts were
anticipated nor considered in FWS’ April 28, 2017, Concurrence for the Agua Chiquita Allotment,
FWS' October 4, 2017, FWS' Concurrence for the Bounds Allotment, and FWS’ October 5, 2018,
Biological Opinion for the Sacramento Allotment.
        FWS’ April 28, 2017, Concurrence for the Agua Chiquita Allotment, FWS' Concurrence for
the Bounds Allotment, and FWS’ October 5, 2018, Biological Opinion for the Sacramento Allotment
relied on Forest Service commitments to protect NMMJM and its Critical Habitat. These
commitments are summarized on pages 6-12 of this Notice above. The Forest Service has not kept
these commitments.
      FWS’ April 28, 2017, Concurrence for the Agua Chiquita Allotment, FWS' October 4, 2017,
Concurrence for the Bounds Allotment, and FWS’ October 5, 2018, Biological Opinion for the

27
  Determination of Endangered Status for the New Mexico Meadow Jumping Mouse Throughout Its Range, Final Rule,
U.S. Fish and Wildlife Service, 79 FR 33119, June 10, 2014.




                                                      68
       Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 69 of 71



Sacramento Allotment violate the ESA and are arbitrary, capricious, an abuse of discretion, and not
in accordance with law for a number of reasons, including but not limited to the following: (1) FWS
errantly underestimated the degree to which cattle grazing on the Agua Chiquita and Sacramento
allotments would result in the adverse modification and destruction of Critical Habitat; (2) in
determining no jeopardy for NMMJM, FWS failed to properly consider relevant factors and the
overall cumulative impacts of abusive, illegal, and essentially unsupervised cattle grazing on the
critically endangered NMMJM and its Critical Habitat; (3) FWS errantly assumed that Incidental
Take would not be exceeded in the Sacramento allotment Biological Opinion; (4) FWS failed to issue
an Incidental Take Statement for the Agua Chiquita allotment, and instead arbitrarily concurred with
the Forest Service’s not likely to adversely affect determination; and (5) FWS failed to properly
analyze and consider the cattle grazing impacts of the Agua Chiquita and Sacramento allotments on
NMMJM recovery and its Critical Habitat.
         The Forest Service has an independent, substantive duty under Section 7 of the ESA to
ensure that its actions are not likely to jeopardize listed species or adversely modify their critical
habitat. 16 U.S.C. § 1536(a)(2). Because the April 28, 2017, Concurrence for the Agua Chiquita
allotment, October 4, 2017, Concurrence for the Bounds Allotment, and the October 5, 2018,
Biological Opinion for the Sacramento allotment violate the ESA and are unlawful, the Forest
Service’s reliance on the Concurrences and the Biological Opinion to fulfill its Section 7 procedural
and substantive obligations for the Agua Chiquita and Sacramento allotments is also arbitrary,
capricious, and in violation of the ESA. Center for Biological Diversity v. Salazar, 804 F. Supp. 2d
987, 1010 (D. Az. 2011) (an action agency’s reliance on a legally flawed biological opinion is
arbitrary and capricious). Without a lawful and valid Biological Opinion for the Agua Chiquita and
Sacramento allotments, the Forest Service has failed to ensure that continued implementation of
cattle grazing on the allotments is not likely to jeopardize the continued existence of jumping mouse
or result in the destruction or adverse modification of its critical habitat, as required by ESA. Id.; 16
U.S.C. § 1536(a)(2).
        FWS and the Forest Service have violated and remain in ongoing violation of the ESA for
failing to reinitiate consultation concerning the ongoing impacts to NMMJM and its Critical Habitat
on the Agua Chiquita and Sacramento allotments, even though (1) (1) the amount and extent of
anticipated Incidental Take has been exceeded; (2) new information reveals effects of the Agua
Chiquita and Sacramento allotments that are affecting NMMJM and its Critical Habitat in a manner
and to an extent not previously considered; and (3) the Agua Chiquita and Sacramento allotments
have been modified in a manner that causes effects to NMMJM and its Critical Habitat that were not
considered in the 2017 Letter of Concurrence and 2018 Biological Opinion. 16 U.S.C. § 1536(a)(2);
50 C.F.R. § 402.16.
       FWS and the Forest Service have permitted, facilitated, authorized and allowed cattle grazing
on the Agua Chiquita and Sacramento allotments that is adversely modifying and destroying
NMMJM Critical Habitat, and jeopardizing the continued existence of NMMJM, in violation of the
ESA. 16 U.S.C. § 1535(a)(2).
         The Forest Service is in violation of Section 7(a)(1) of the ESA, where “all” federal agencies
“shall, in consultation with and with the assistance of the [FWS], utilize their authorities in
furtherance of the purposes of this chapter by carrying out programs for the conservation of
endangered and threatened species,” as the Forest Service is jeopardizing the continued existence of
the jumping mouse and allowing the continued destruction and adverse modification if its critical
habitat. 16 U.S.C. § 1536(a)(1).
       FWS is in violation of its mandatory obligation under Section 4 of the ESA to develop and



                                                    69
          Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 70 of 71



implement a Recovery Plan for the NMMJM. 16 U.S.C. § 1533(f).


                                                    CONCLUSION


           Most of us grew up with the biblical teachings of Noah and his Ark:
               Genesis 9: 8 - 9 Then God said to Noah and to his sons with him: “I now establish my
               covenant with you and your descendants after you and with every living creature that was
               with you - the birds, the livestock, and all the wild animals, all those that came out of the
               ark with you - every living creature on the earth.
               Genesis 9: 12 - 13 And God said, “This is the sign of the covenant I am making between
               me and you and every living creature with you, a covenant for all generations to come; I
               have set my rainbow in the clouds, and it will be the sign of the covenant between me and
               the earth.
      Consistent with our culture of respecting the biblical teachings of Noah and his Ark, the
Endangered Species Act reflects our Nation’s policy:
                       “It Is further declared to be the policy of Congress that all Federal departments and
               agencies shall seek to conserve endangered species and threatened species and shall utilize
               their authorities in furtherance of the purposes of this Act. … The purposes of this Act are
               to provide a means whereby the ecosystems upon which endangered species and threatened
               species depend may be conserved [and] to provide a program for the conservation of such
               endangered species and threatened species…”28
        Correspondingly and contemporaneously, our Public Lands are becoming our Nation’s Ark.
The upper elevation meadows and streams in the Sacramento Mountains represented by NMMJM are
an example of Public Lands treasures that FWS and Forest Service officials are charged with
protecting.
       We are appalled and disgusted by our observations on the Lincoln National Forest that reveal
complete disregard for our Nation’s conservation policy by Forest Service officials and federal
permittees. We present our observations and documentation of this disregard in this Notice. Our
observations and documentation presented here deserve and demand emergent remedy.
         In sixty days, the Center for Biological Diversity and Maricopa Audubon Society will seek
judicial relief if you have still not taken corrected action to stop Incidental Take and have not
reinitiated formal consultation regarding the destructive Forest Service action and activities on the
Lincoln National Forest that are jeopardizing the New Mexico meadow jumping mouse and
destroying and adversely modifying designated habitat to a degree not considered in the April 28,
2017, Concurrence for the Agua Chiquita allotment, and the October 5, 2018, Biological Opinion for
the Sacramento allotment.




28
     Endangered Species Act of 1973, 16 U.S.C. 1531 et seq., Sections 2(b) and (c).



                                                             70
      Case 2:21-cv-00733-CG-SMV Document 1-1 Filed 08/05/21 Page 71 of 71



                                   CONTACT INFORMATION


       If you have further questions, please contact Robin Silver, M.D., Center for Biological
Diversity, P.O. Box 1178, Flagstaff, AZ 86002, by mail; by phone: (602) 799-3275, or by Email:
rsilver@biologicaldiversity.org.

                                           Sincerely,



                                           Robin Silver, M.D.
                                           Co-Founder and Board Member
                                           Center for Biological Diversity




cc:    New Mexico Game and Fish Department Director Michael Sloane
       (via email: Michael.Sloane@state.nm.us)

       Marc Fink, Senior Attorney
       Center for Biological Diversity
       209 East 7th St.
       Duluth MN 55805
       (218) 464-0539
       mfink@biologicaldiversity.org




                                                71
